430 F.2d 1312
UNITED STATES of America, Appellee,v.Elvira CORONADO-SANDEZ, Appellant.
No. 23308.
United States Court of Appeals, Ninth Circuit.
Sept. 4, 1970.

J. Edward Harris, Federal Defenders, Inc., San Diego, Cal., for appellant.
Edwin L. Miller, U.S. Atty., Raymond Zvetina, Asst. U.S. Atty., San Diego, Cal., for appellee.
Before BARNES and BROWNING, Circuit Judges, and SOLOMON, District judge.1
PER CURIAM:


1
Elvira Coronado-Sandez appeals her conviction of smuggling and clandestinely introducing into the United States about 250 pounds of marijuana.  21 U.S.C. 176a.  Her sole claim is that 21 U.S.C. 176a is unconstitutional because compliance with it would have required her to invoice the marijuana and subject herself to prosecution under state law.  Appellant relies on Marchetti v. United States, 390 U.S. 39, 88 S.Ct. 697, 19 L.Ed.2d 889 (1968), and Grosso v. United States, 390 U.S. 62, 88 S.Ct. 709, 19 L.Ed.2d 906 (1968).  We have also considered her claim on the basis of Leary v. United States, 395 U.S. 6, 89 S.Ct. 1532, 23 L.Ed.2d 57 (1969).


2
We affirm the judgment of conviction and sentence on the authority of Witt v. United States, 413 F.2d 303 (9th Cir. 1969), and United States v. Simon, 424 F.2d 1049 (9th Cir. 1970).


3
Affirmed.



1
 Honorable Gus J. Solomon, United States District Judge, District of Oregon, sitting by designation